Citation Nr: 0948955	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-21 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to nonservice connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
September 1969.
This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2007 from the Providence, 
Rhode Island Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied these issues.

The Board notes that a claim for entitlement to service 
connection for bilateral tinnitus also on appeal was granted 
by the RO in a May 2009 decision, thereby removing this issue 
from appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

A review of the evidence reflects that a remand of this 
matter is necessary.  In regards to the hearing loss claim, 
the VA audiological examination that was done in March 2009, 
recommended that the Veteran's hearing be reexamined at a 
time when the Veteran's ears were clear as he apparently had 
a cold that day.  A subsequent examination report dated in 
April 2009 is noted to contain a statement indicating that 
the Veteran was tested 3 times and that the etiology of the 
hearing loss was not able to be determined due to unreliable 
results.  The examiner admitted that the Veteran had some 
degree of hearing loss but was unable to establish true 
thresholds or speech scores and also did not give a reason as 
to why the results were deemed unreliable, other than his 
being unable to follow directions during Stenger testing.  

There was no discussion to indicate whether the Veteran's 
inability to follow directions during testing could possibly 
be due to a hearing loss problem, or due to some other cause 
such as a cognitive problem or malingering, and the examiner 
did not provide any opinion as to whether the "some degree 
of hearing loss" he is conceded to have had, was caused or 
aggravated by service.  The examiner also indicated that the 
results from the testing were too unreliable to submit, and 
did not submit the results, thereby preventing the RO to 
review and scrutinize these results.  

The Board further notes that a private opinion from November 
2007 contained an opinion that the Veteran had severe to 
profound hearing loss in both ears and included the raw 
audiology findings.  While this opinion from November 2007 
was noted in the April 2009 VA examination report, the 
examiner did not state whether she agreed with the findings 
from this private opinion regarding the hearing loss.  

Thus the Board finds that the development is insufficient for 
the purpose of determining whether the Veteran has a current 
hearing loss disability related to service, and that 
reexamination must be done.  

The Veteran's representative has also alleged that 
aggravation may be a factor particularly in the right ear, as 
he was shown on the October 1965 entrance examination to have 
had an audiological evaluation which showed findings in the 
right ear that included 50 decibels at 4000 Hertz, which 
falls within the VA criteria for a hearing loss disability 
under 38 C.F.R. § 3.385 and was noted to have a summary of 
defects which included hearing loss and he reported ear, nose 
and throat trouble in the accompanying report of medical 
history.  The service treatment records also show he was 
treated for a right ear infection, also referred to as 
"jungle rot" of the ear during service in July and August 
1967, and exposure to acoustic trauma has been conceded by 
the RO when it granted service connection for tinnitus.  His 
left ear did not fall within the VA criteria for hearing loss 
on the October 1965 entrance examination, but the report of 
medical history was positive for a history of decreased 
hearing bilaterally.  Thus the possibility of aggravation 
should be considered for the left ear as well as the right 
ear in adjudicating this claim for service connection.  

In regards to the claim for nonservice connected pension, the 
Board notes that the representative has pointed out that the 
Veteran has yet to be given a VA general medical examination 
to determine whether he has any nonservice connected 
disabilities that render him unemployable.  The 
representative argues that failure to provide such an 
examination constitutes a breach of the VA's duty to assist.  
In light of this, the Board finds that such an examination 
should be conducted.  The Board further finds that the 
Veteran should be given another opportunity to advise the VA 
of any medical evidence which may be obtained in support of 
this claim.  Currently the Veteran has not apprised the VA of 
any medical treatment for nonserivce connected medical 
problems, but in light of the need to remand for further 
development, should be given the opportunity to do so.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again contact the 
Veteran and ask that he identify all 
sources of treatment for any medical 
disorders/conditions he may have.  He 
should be asked to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private or non-VA government treatment 
records are not successful, the AOJ 
should inform the Veteran of the non-
response so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claims.  38 C.F.R. § 3.159 
(2009).

2.  After the completion of the above, 
the AOJ should schedule the Veteran for 
an examination, by an appropriate 
specialist, to determine the nature and 
etiology of the Veteran's claimed 
bilateral hearing loss.  The specialist 
should determine whether any claimed 
disabilities involving hearing loss for 
either ear are due to or aggravated by 
service.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination reports must be annotated in 
this regard.  The examiner should perform 
any tests or studies deemed necessary for 
accurate assessments, to include 
audiology testing recording speech 
discrimination (Maryland CNC) and the 
puretone thresholds at 500, 1000, 2000, 
3000, and 4000 Hertz.  The results of 
this audiology testing must be included 
in the examination report.  The examiner 
is requested to review the pertinent 
medical records, examine the appellant 
and provide a written opinion as to the 
presence, etiology and onset of his 
claimed hearing loss.

Specifically the examiner is requested to 
provide an opinion as to (1) whether the 
Veteran has a current disability or 
disabilities involving hearing loss of 
the left and/or right ear (2) whether any 
diagnosed disability of hearing loss of 
either the left ear and/or right ear at 
least as likely as not (i.e., at least a 
50/50 probability), began in service, to 
include being caused by acoustic trauma 
while in service, (which is conceded by 
the RO to have caused his bilateral 
tinnitus) or if preexisting service, was 
aggravated by active service.  The 
findings in the service treatment records 
to include the October 1965 entrance 
examination and report of medical history 
showing right ear hearing loss and 
history of bilateral hearing loss should 
be addressed, as well as the ear 
infections treated in service in 
discussing these matters.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If the examiner 
again determines that testing cannot 
conclusively diagnose a hearing loss, the 
examiner should so state, and should 
discuss the reasons believed to be 
causing any unreliable test results.  The 
examiner(s) should also address the 
findings from the private evaluation 
which diagnosed a severe to profound 
sensorineural hearing loss and discuss 
whether he or she agrees with the 
findings from this private opinion that 
diagnosed such hearing loss.  

3.  After completion of the above, the 
AOJ should schedule the Veteran for a VA 
general medical examination(s) to 
determine the nature and extent of any 
nonservice-connected disabilities shown.  
The examiner should perform any tests or 
studies deemed necessary for accurate 
assessments.  The claims file must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  If any disabilities are noted, 
the examiner should discuss the extent 
the impact such disabilities on his 
social and industrial functioning, to 
include whether any or all disabilities 
noted render the Veteran unable to obtain 
or maintain substantial gainful 
employment.  The examiner should clearly 
outline the rationale and discuss the 
medical principles involved for any 
opinion expressed.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4.  Following completion of the above 
development, the AOJ should readjudicate 
the Veteran's claims.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC), which 
reflects consideration of all additional 
evidence received.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations, to include 
discussion of aggravation when 
adjudicating the service connection 
claim.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


